DETAILED ACTION
This office action is in response to application with case number 16/901,223 (filed on 06/15/2020), in which claims 1-15 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. EP17161163.5, filed on 06/28/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/15/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claims 3, 8, 9, and 11. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). 
Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.

Claim Objections
Claims 7, 8 & 11 are objected to because of the following informalities:
Claim 7 recites “the plurality of hazard conditions” in line 1. It should be “ the at least three and up to seven hazard conditions”. 
Claim 8 recites “the plurality of hazard conditions” in line 2. It should be “ the at least three and up to seven hazard conditions”. 
Claim 11 recites “the plurality of hazard conditions” in line 1. It should be “ the at least three and up to seven hazard conditions”. 
Appropriate correction is required.








Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 & 14-15 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 14, and 15 are directed toward a method,  a computer system, and a non-transitory computer readable storage medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 14, and 15 are directed toward the abstract idea of identifying a detected object in vehicle environment [observation] as a hazard object [judgment/ opinion] if it satisfy at least one hazard condition [evaluation] that is based on the detected object orientation (i.e., direction or heading) relative to vehicle orientation [observation/ evaluation], which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claim recites that identifying a hazard object based on the detected object and the vehicle orientations condition, there are no positively claimed limitations regarding the identified hazard object. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 13, there is no claimed use of the hazard object identification. Rather, as mentioned above, the claims merely recite identifying a detected object in vehicle environment as a hazard object, if it satisfy at least one hazard condition that is based on the detected object orientation relative to the vehicle orientation.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claims 1, 14, and 15 are implemented on a generic computer, i.e., “computer system comprising a plurality of computer hardware components”, and there are no further limitations or structural elements, e.g. generic sensor, that go beyond the generic computer, it can clearly be seen that the abstract idea of identifying a detected object in vehicle environment as a hazard object that is detected based sensed data is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of a computer system connectable to a sensor to implement a mental processes, such as identifying of a detected object in vehicle environment as a hazard object based on orientations in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 14 and 15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-12 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-12 are also rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 13-15 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2012/0262284 A1 by Irrgang et al. (hereinafter “Irrgang”), which is found in the IDS submitted on 06/15/2020 (also Published as US-8952799-B2)

As per claim 1, Irrgang discloses a computer-implemented method for identifying hazard objects around a vehicle (see ¶¶[0005]-[0006]: ¶5 the invention aims to provide a method and a system that detect, track and take into account the relative position and the relative speed, and preferably the relative angle and/or the relative distance between the potential obstacle and the subject vehicle, and see Fig. 4 & ¶¶[0013]-[0035]: ¶21 the inventive system and method are very advantageous to provide a warning to the driver sufficiently early so that the driver can appropriately react to a potential collision with an approaching vehicle 8 that has not yet been seen … ¶22 the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1 … ¶31 FIG. 4 schematically represents the components of a system according to the invention … ¶32 an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. The computer processor 11 may be any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program. The processor may either be a general purpose computer programmed especially according to the invention, or a special purpose computer that is specifically designed and constructed to execute certain procedures according to the invention via software and/or hardware), the method comprising:

    PNG
    media_image1.png
    642
    718
    media_image1.png
    Greyscale

Irrgang’s Fig. 1

detecting an object in an environment of the vehicle (see ¶¶[0005]-[0006]: ¶5 The inventive method is especially based on detecting, monitoring and evaluating the relative motion of the potential obstacle [object], which especially involves evaluating the position and the speed of the potential obstacle relative to the subject vehicle in a detection region behind and laterally adjacent to the subject vehicle [in environment of the vehicle], and see Fig. 1 [reproduced above for convenience], Fig. 2, Fig. 3 [both Fig(s). reproduced below for convenience] & ¶¶[0013]-[0035]: ¶13 In a preferred embodiment of the invention as shown schematically in FIG. 1, the critical zone 2 extends directly all around and behind the subject vehicle 1 [in environment of the vehicle] … ¶15 To detect the approaching potential obstacle 8 [object], the system of the invention includes at least one sensor such as a radar sensor 3 arranged preferably at or near a rear comer of the subject vehicle 1. A respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶16 the sensor 3 detects the potential obstacle 8, and its approaching motion);

    PNG
    media_image2.png
    701
    831
    media_image2.png
    Greyscale

Irrgang’s Fig. 2

determining an orientation parameter of the object, the orientation parameter representing a difference between an orientation of the object and an orientation of the vehicle (see ¶¶[0005]-[0006]: ¶5 The inventive method is especially based on detecting, monitoring and evaluating the relative motion of the potential obstacle [object] … the evaluated relative motion of the potential obstacle further involves the distance and the approach angle of the potential obstacle relative to the subject vehicle [orientation parameter of the object] … ¶6 the evaluation further calculates the expected trajectory of the potential obstacle [orientation of the object] based on the approach angle, and/or determines the expected trajectory of the subject vehicle [orientation of the vehicle] based on the steering angle of the subject vehicle for example provided by a steering angle sensor, and see Fig. 1, Fig. 2, Fig. 3 & ¶¶[0013]-[0035]: ¶16 In FIG. 1, the sensor angle or detected angle A(t) of the potential obstacle 8 is represented relative to the reference line 6, which extends through the sensor 3 parallel to the longitudinal axis of the subject vehicle 1. As the potential obstacle 8 approaches the subject vehicle 1 and its critical zone 2, the sensor 3 detects the potential obstacle 8, and its approaching motion … ¶16 the position and motion of the potential obstacle 8 relative to the subject vehicle 1 are tracked and evaluated … ¶16 the detected angle A(t) of the potential obstacle 8 relative to the subject vehicle 1 (or especially relative to the reference line 6 of the sensor 3), as these values change over time … ¶18 Based on these two predicted trajectories 1' [orientation of the vehicle] and 8' [orientation of the object], the likelihood of a collision or crossing of the potential obstacle 8 into the moving critical zone 2 is determined);

    PNG
    media_image3.png
    558
    687
    media_image3.png
    Greyscale

Irrgang’s Fig. 3

determining, on the basis of the orientation parameter, whether the object satisfies at least one hazard condition (see ¶¶[0005]-[0006]: ¶6 Based on the evaluation, a warning is generated and provided to the driver of the subject vehicle, dependent on the progression of the position and speed of the potential obstacle relative to the subject vehicle in a detection region behind and laterally next to the subject vehicle. Particularly, based on the changing position and speed of the potential obstacle, a probability that the potential obstacle will cross into the critical zone encompassing and extending behind the subject vehicle, further taking into account that this critical zone is moving along with the subject vehicle, while the potential obstacle is also moving. Thus, based on the changing position and the speed, it is determined whether and when the potential obstacle will cross the critical zone [whether the object satisfies at least one hazard condition], and see Fig. 1, Fig. 2, Fig. 3 & ¶¶[0013]-[0035]: ¶18 Based on these two predicted trajectories 1' and 8', the likelihood of a collision or crossing of the potential obstacle 8 into the moving critical zone 2 is determined … ¶18 this involves determining a probability value that characterizes the probability of a collision or intersection of the potential obstacle 8 with the moving critical zone 2. If this probability value exceeds a predefined threshold, then a warning is triggered and provided to the driver of the subject vehicle 1); and
identifying the object as a hazard object if the at least one hazard condition is satisfied (see ¶¶[0005]-[0006]: ¶6 Based on the evaluation, a warning is generated and provided to the driver of the subject vehicle [implies identifying the object as a hazard object], … ¶6 based on the changing position and the speed, it is determined whether and when the potential obstacle will cross the critical zone [if the at least one hazard condition], and see Fig. 1, Fig. 2, Fig. 3 & ¶¶[0013]-[0035]: ¶18 this involves determining a probability value that characterizes the probability of a collision or intersection of the potential obstacle 8 with the moving critical zone 2. If this probability value exceeds a predefined threshold, then a warning is triggered and provided to the driver of the subject vehicle 1 [implies identifying the object as a hazard object] … ¶22 Referring to both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8. If this hazard, i.e. the probability value, exceeds a predetermined critical threshold value, then a warning signal is generated to warn the driver about the hazard. Generating a warning signal means producing, releasing or triggering a warning signal).

As per claim 2, Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches wherein the at least one hazard condition specifies an orientation range for the orientation parameter (see ¶¶[0005]-[0006]: ¶6 Based on the evaluation, a warning is generated and provided to the driver of the subject vehicle … ¶6 The warning is provided to the driver if it is probabilistically expected, based on the determined probability, that the potential obstacle will cross into the critical zone, and see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶20 the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90, while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90°. Nonetheless, the system and method according to the invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1 … ¶28 FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130°, and especially greater than 135°, and most preferably an angular range of 150°. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6 … ¶31 The present invention involves the particular combination, arrangement and interaction of the known components, and/or further modification of the known components to achieve the features described herein, such as the angular range and the detection range of the sensors, etc.).

As per claim 3, Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches comprising determining at least one vehicle-motion parameter of the vehicle, 
wherein the at least one hazard condition specifies a vehicle-motion range for the at least one vehicle-motion parameter, and 
wherein the at least one vehicle-motion parameter comprises a velocity of the vehicle and/or  a steering parameter of the vehicle, the steering parameter indicating a direction of steering (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶13 the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1 … ¶17 The expected trajectory 1' of the subject vehicle 1 is determined based on the known or detected speed Vs of the subject vehicle and the steering angle of the subject vehicle, for example as detected by a steering angle sensor 18 (see FIG. 4). The steering angle evaluation especially eliminates false positives relative to a system without such a steering angle evaluation, e.g. a system which assumes a straight rearward travel of the vehicle 1 … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value [vehicle-motion range [Wingdings font/0xDF] velocity of the vehicle]).

As per claim 4, Irrgang teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. Irrgang further teaches comprising determining an object-motion parameter of the object other than the orientation parameter and wherein 
the at least one hazard condition specifies an object-motion range for the object-motion parameter,
 the object-motion parameter of the object comprises a velocity of the object, and 
the at least one hazard condition specifies a predetermined relation between the vehicle motion parameter and the object-motion parameter (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 5, Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches comprising determining an object-motion parameter of the object other than the orientation parameter, 
wherein the at least one hazard condition specifies an object-motion range for the object-motion parameter, and 
wherein the object-motion parameter of the object comprises a velocity of the object (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning).

As per claim 13, Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches wherein 
if the object is identified as a hazard object in response to the at least one hazard condition being satisfied, the method comprises:
determining whether at least one additional hazard condition associated with the at least one hazard condition is satisfied (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶22 Referring to both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8 … ¶24 Such automatic intervention in the driving maneuver control is preferably triggered when a collision probability exceeds a second threshold higher than the first warning threshold [at least one additional hazard condition associated with the at least one hazard condition is satisfied]); and
activating at least one safety function for controlling the vehicle if the at least one additional hazard condition is satisfied (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶22 Referring to both of the FIGS. 1 and 3, the hazard represented by the potential obstacle 8 is determined relative to the critical zone 2 extending behind the subject vehicle 1 and thus representing the backing-up area of the subject vehicle 1. This hazard is, for example, determined and represented with reference to characteristic mathematical and/or physical observations and functional characterizations, and is a measure of the probability of a collision between the subject vehicle and the potential obstacle 8. If this hazard, i.e. the probability value, exceeds a predetermined critical threshold value, then a warning signal is generated to warn the driver about the hazard. Generating a warning signal means producing, releasing or triggering a warning signal … ¶24 The warning can alternatively or additionally be realized by activating an automatic driving maneuver that prevents an imminent collision [activating at least one safety function for controlling the vehicle], e.g. by an automatic steering control 16 that intervenes in the steering of the vehicle, and/or an automatic brake and throttle control 17 that decelerates and stops the vehicle. Such automatic intervention in the driving maneuver control is preferably triggered when a collision probability exceeds a second threshold higher than the first warning threshold [at least one additional hazard condition associated with the at least one hazard condition is satisfied] and/or when a collision is deemed highly probable and very soon to occur, i.e. with a very short "time-to-crossing" until the predicted occurrence of the collision. In a further embodiment of the invention, the optical, haptic or acoustic warning signal is combined with the automatic driving maneuver control).

As per claim 14, Irrgang discloses a computer system connectable to a sensor that is configured to sense an environment of a vehicle, the computer system comprising a plurality of computer hardware components configured to carry out the steps of the computer-implemented method of claim 1 (Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated) based on data provided by the sensor (see Fig. 4, Abstract & ¶¶[0013]-[0035]: Abstract, The system and method use a sensor to detect, monitor and track the position and velocity of a potential obstacle relative to the subject vehicle, in a detection space behind and to the sides of the vehicle, ¶15 To detect the approaching potential obstacle 8 [object], the system of the invention includes at least one sensor such as a radar sensor 3 arranged preferably at or near a rear comer of the subject vehicle 1. A respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶27 The sensor 3 is preferably a radar sensor 3, which preferably has a maximum sensing range of 30 meters to 60 meters, and especially preferably a sensing range of 50 meters. In a further preferred embodiment of the invention, a plurality, and preferably exactly two, radar sensors 3A and 3B are used … ¶32 The radar sensors 3A and 38, as well as the pedestrian sensors 4A and 48 are installed in or under the rear bumper 7 of the subject vehicle 1. The sensors are connected for signal transmission ( e.g. by electrical wires or a data bus) to an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. The computer processor 11 may be any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program. The processor may either be a general purpose computer programmed especially according to the invention, or a special purpose computer that is specifically designed and constructed to execute certain procedures according to the invention via software and/or hardware).

As per claim 15, Irrgang discloses a non-transitory computer readable medium comprising instructions for carrying out the computer-implemented method of claim 1 (Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated, and see Fig. 4 & ¶¶[0013]-[0035]: ¶32 an evaluation unit 10 that preferably includes a computer processor 11 and a storage memory 12. The computer processor 11 may be any processor unit that is able to carry out calculations and execute a sequence of particular prescribed steps and functions according to a computer program … ¶33 The storage memory 12 can be any computer readable medium … The memory 12 stores a program including a sequence of steps to carry out the evaluation of data signals from the sensors 3A, 38, 4A and 48, and optionally from a steering angle sensor 18 providing a signal indicative of the steering angle of the subject vehicle 1 … The program stored in the memory 12 is further for generating a warning signal according to the method disclosed herein).








	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 6-12 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2012/0262284 A1 by Irrgang et al. (hereinafter “Irrgang”), which is found in the IDS submitted on 06/15/2020

As per claim 6, Irrgang teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Irrgang further teaches wherein, determining whether the object satisfies at least one hazard condition includes considering at least three and up to seven hazard conditions (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶25 the inventive method and system can be carried out without any construct or reference to a critical zone, but instead merely by evaluating the detected so angle A(t) and the detected distance D(t), or be evaluating the relative speed and relative position of the potential obstacle 8 relative to the expected reverse driving path 1' of the subject vehicle [at least three and up to seven hazard conditions, i.e., plurality of hazard conditions], in order to then determine the probability value that characterizes the likelihood of a collision or intersection of the expected trajectory 8' of the potential obstacle 8 with the expected trajectory 1' of the subject vehicle 1 at a critical coincident time … ¶26 According to a particular embodiment, the evaluation can be carried out based on only the sensor data provided by the sensors 3A and/or 3B (and optionally 4A and/or 4B), by evaluating the detected distance D(t) and the detected angle A(t) as they change over time, e.g. in successive data frames from the sensor [at least three and up to seven hazard conditions, i.e., plurality of hazard conditions] … ¶29 According to a further embodiment of the invention, the inventive system and method shall provide warnings regarding potential obstacles other than and in addition to vehicles crossing behind the subject vehicle. Particularly, the pertinent detectable obstacle objects shall also include pedestrians. An additional sensor or pair of sensors 4A and 4B (see FIG. 4) can be provided for improved detection of pedestrians. For this, the sensors 4A and 4B are preferably of a different type (e.g. ultrasound or infrared sensors) or have different sensing characteristics relative to the radar sensors 3A and 3B. Pedestrians moving below a certain minimum speed are considered to be non-critical, because it is generally expected that they will see the backing-up subject vehicle and stop walking. However, a pedestrian who is running, or a person riding a bicycle (also considered a pedestrian) and traveling at above a certain minimum threshold speed will be regarded as critical, because such a person might not stop in time to avoid a collision. Thus, if a pedestrian (or bicyclist) is detected [hazard condition I] and determined to be traveling at greater than a minimum threshold speed of e.g. 3 or 4 or 5 km/h- [hazard condition II], and the hazard probability value exceeds the predetermined critical threshold value as explained above [hazard condition III], then a warning will be generated and provided to the driver [at least three and up to seven hazard conditions]. Otherwise, if the speed is below the minimum speed threshold, and/or the hazard probability value is below the predetermined threshold, then no warning will be triggered. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h, preferable 3 to 5 km/h, before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) [hazard condition I] with a speed greater than zero [hazard condition II] but below a prescribed maximum threshold value [hazard condition III]).
It would have been an obvious matter of design choice to “considering at least three and up to seven hazard conditions”, since applicant has not disclosed that “three and up to seven” range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other number of hazard conditions. Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, See MPEP §2144.05.

As per claim 7, Irrgang teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Irrgang further teaches wherein the plurality of hazard conditions comprise at least one pair of hazard conditions that are axially symmetric with respect to a longitudinal axis of the vehicle ( see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶13 The critical zone 2 is represented by dashed lines along the boundaries thereof, whereby the lateral boundaries extend along the sides of the subject vehicle 1 parallel to the longitudinal axis of the vehicle … ¶14 a crossing vehicle, representing a potential obstacle 8, is approaching the rear of the subject vehicle 1 at a non-perpendicular or oblique angle. This angle is considered relative to the longitudinal axis of the subject vehicle 1 … ¶15 A respective side boundary of the critical zone 2 extends substantially along (or parallel near) a reference line that runs forwardly from the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶16 In FIG. 1, the sensor angle or detected angle A(t) of the potential obstacle 8 is represented relative to the reference line 6, which extends through the sensor 3 parallel to the longitudinal axis of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8').

As per claim 8, Irrgang teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Irrgang further teaches wherein 
the plurality of hazard conditions include a first hazard condition specifying a first orientation range for the orientation parameter and at least one second hazard condition specifying a second orientation range for the orientation parameter, and  
the first orientation range is at least partially lower and/or smaller than the second orientation range (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶20 the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90 [second orientation range], while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90° [first orientation range]. Nonetheless, the system and method according to the invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1 … ¶28 FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130° [first orientation range], and especially greater than 135° [second orientation range], while the detected angle, and most preferably an angular range of 150° [second orientation range], while the detected angle. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6).

As per claim 9, Irrgang teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Irrgang further teaches wherein 
the first hazard condition further specifies a first vehicle-motion range for a first vehicle-motion parameter of the vehicle, 
the at least one second hazard condition further specifies a second vehicle-motion range for the first vehicle-motion parameter, and 
the first vehicle-motion range is at least partially higher and/or larger than the second vehicle-motion range (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶13 the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1 … ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [second vehicle-motion range], preferable 3 to 5 km/h [first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 10, Irrgang teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Irrgang further teaches wherein 
the at least one second hazard condition further specifies a first object-motion range for a first object-motion parameter of the object, and 
the first object-motion range is defined relative to the first vehicle-motion parameter (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [second vehicle-motion range], preferable 3 to 5 km/h [first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value).

As per claim 11, Irrgang teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Irrgang further teaches wherein 
the plurality of hazard conditions include at least one third hazard condition specifying a third orientation range for the orientation parameter and a third vehicle-motion range for the first vehicle-motion parameter, 
the third orientation range is at least partially higher than the second orientation range, and 
the third vehicle-motion range is at least partially lower and/or smaller than the second vehicle-motion range (see ¶¶[0005]-[0006]: ¶6 Based on the evaluation, a warning is generated and provided to the driver of the subject vehicle … ¶6 The warning is provided to the driver if it is probabilistically expected, based on the determined probability, that the potential obstacle will cross into the critical zone, and see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶20 the sensor angle or detected angle A(t) in the situation of FIG. 1 is greater than 90, while the detected angle (not illustrated) in the situation of FIG. 3 is less than 90°. Nonetheless, the system and method according to the invention functions exactly the same to predict the expected trajectory 8' of the crossing vehicle 8 and the expected trajectory 1' of the subject vehicle 1 … ¶28 FIG. 2 also schematically represents the detection region 5 of a representative sensor 3 which covers the rearward and lateral areas adjacent to the subject vehicle 1. The total angular range of the detection region 5 is preferably greater than 130°, and especially greater than 135°, and most preferably an angular range of 150°. In a further preferred embodiment, the sensor 3 has a central angular range with higher sensitivity and higher angular resolution, for example in an angular range of 120° centered on the sensing axis 3'. Thus, with the sensing axis 3' oriented at 110° relative to the reference line 6, the higher sensitivity region extends from an angle of 50° to an angle of 170°. In respective 15° ranges to both sides of the higher sensitivity region, the sensor 3 provides lower sensitivity and lower resolution regions, for example spanning from 35° to 50°, and from 170° to 185°, relative to the reference line 6 … ¶31 The present invention involves the particular combination, arrangement and interaction of the known components, and/or further modification of the known components to achieve the features described herein, such as the angular range and the detection range of the sensors, etc.)

As per claim 12, Irrgang teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. Irrgang further teaches wherein the at least one third hazard condition further specifies a second vehicle-motion range for a second vehicle-motion parameter of the vehicle (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 & ¶¶[0013]-[0035]: ¶13 the speed of the subject vehicle 1 is taken into account for determining if and when the potential obstacle 8 will cross the (moving) critical zone 2 behind and encompassing the vehicle 1 … ¶17 the expected trajectory 8' of the potential obstacle 8 and the expected trajectory 1' of the subject vehicle to be determined, relative to each other. The expected trajectory 8' of the potential obstacle 8 is determined by extrapolating the detected position and motion of the obstacle 8 based on the detected distance D(t) and detected angle A(t), and/or the X and Y components of the motion of the obstacle 8 (see the further discussion below), as they change over time, while factoring out the known motion of the subject vehicle 1 … ¶19 The evaluation of the motion of the potential obstacle 8 may further involve resolving or separating the motion of the potential obstacle 8 into respective components in the X-direction (parallel to the longitudinal axis of the subject vehicle 1 and the reference line 6) and the Y-direction (perpendicular to the X-direction), as represented in FIG. 1. Namely, the detected relative distance D(t) and detected relative angle A(t) can be evaluated to determine an X-component ΔX and a Y-component ΔY, which together give the distance ΔS along the trajectory 8', while evaluating the change of A(t) and D(t) overtime can give a speed X-component Vx(t) and a speed Y-component Vy(t), which together give the approaching speed V(t) along the trajectory 8' … ¶26 The detected values A(t) and D(t) take into account the position and the motion of both the subject vehicle 1 and the potential obstacle 8, because these measurements determine the time-varying position of the obstacle 8 relative to the subject vehicle 1 (because the sensor moves along with the vehicle). This relative motion is determinative of the collision probability, regardless whether this relative motion involves motion of the vehicle 1, motion of the obstacle 8, or motion of both the vehicle 1 and the obstacle 8 … ¶29 if a pedestrian (or bicyclist) is detected and determined to be traveling at greater than a minimum threshold speed of e.g. 3 or 4 or 5 km/h, and the hazard probability value exceeds the predetermined critical threshold value as explained above, then a warning will be generated and provided to the driver. Otherwise, if the speed is below the minimum speed threshold, and/or the hazard probability value is below the predetermined threshold, then no warning will be triggered. Even for detecting vehicles as potential obstacles 8, preferably the detected obstacle must exceed a minimum threshold speed in a range from 1 to 8 km/h [second vehicle-motion range], preferable 3 to 5 km/h [first vehicle-motion range], before it is considered a critical obstacle that must be evaluated for triggering a possible collision hazard warning … ¶30 the method described herein will only be activated when the subject vehicle is driving in reverse (e.g. backing-up) with a speed greater than zero but below a prescribed maximum threshold value. Namely, when the vehicle is driving in reverse above the threshold speed value, then it is assumed that the driver is purposely driving in reverse at a higher speed after having visually assessed the safety of such a maneuver, i.e. after visually determining whether there are any potential obstacles. In this regard, the maximum threshold speed value is set between 5 and 20 km/h, and preferably at about 12 km/h (e.g. +/-1 km/h). As a further option, the method is only activated when the subject vehicle is in reverse gear or standing still).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/TAREK ELARABI/Examiner, Art Unit 3661